Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 13-18 are objected to because of the following informalities:  Claims 13-18 are missing appropriate ending punctuation marks (periods).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations “the misting system” and “the discharge area” for which there are improper antecedent basis.
Claim 20 recites the limitations “the spray head assembly” and “the needs” for which there are improper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kraus et al (US 6,367,959).
As concerns claim 1, Kraus et al (US 6,367,959) discloses a misting system for mitigation of dust, comprising: 
a water supply (water source, Column 2, Line 46); 
a conveyor system having an endless belt (16) and a discharge area (32);
a spray head assembly (Figure 2) mounted proximate the discharge area of the conveyor system and above the discharge area; and 
means for conveying water from the water supply to the spray head assembly (Column 3, Line 54- Column 4, Line 3); 
the spray head assembly being configured to emit a fine mist encompassing the discharge area such that water droplets coalesce on dust particles emanating from the conveyor system at the discharge area when the conveyor system is in use to dispense proppant in support of a hydraulic fracturing operation. (Column 2, Lines 16-23)  

As concerns claim 2, Kraus discloses the misting system of claim 1, wherein the means for conveying water includes a tubular member (Figures 2 and 3 illustrate tubulars that connect from a source to nozzles 22) connecting the water supply to the spray head assembly.  
 
Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Morris et al (US 10,076,733).
As concerns claim 19, Morris et al (US 10,076,733) discloses a method of hydraulic fracturing to stimulate as well, the method comprising steps of: 
using the misting system (310) to move proppant through the discharge area (204) in support of a hydraulic fracturing operation performed on a well; and 
misting water over the discharge area to mitigate dust particles emanating from proppant in the discharge area. (Column 9, Line 43 to Column 10, Line 2) 

As concerns claim 20, Morris discloses the method of claim 19, further comprising adjusting a rate of water flow through the spray head assembly on demand according to the needs of the hydraulic fracturing operation. (Column 9, Line 43 to Column 10, Line 2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus alone.
As concerns claim 3, Kraus discloses the misting system of claim 2, however fails to specify wherein the water supply includes a water tank and a heater.
The Examiner takes Official Notice that providing a water tank and a heater are both old and well known in the art.
Providing a tank or some sort of vessel as a water source is notoriously well known in the art, however and would have been obvious to one of ordinary skill in the art.
Additionally, providing a heater to insure the water is flowing properly (i.e. not icing or too cool that it would inhibit proper mixing with sand particles) is also notoriously well known in the art.
Thus, one of ordinary skill in the art would have recognized that using a container and a heater would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify Kraus to obtain the invention as specified in the claim for the expected benefit of providing a higher degree of efficiency of spraying, and more efficient homogenizing of the sand and water.  

Claim(s) 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Morris et la (US 10,076,733).
As concerns claim 4, Kraus discloses the misting system of claim 2, wherein the water supply includes a water tank and a chemical injector configured to pump metered amounts of chemical material into the water tank.  
The Examiner takes Official Notice that providing a water tank is old and well known in the art.
Providing a tank or some sort of vessel as a water source is notoriously well known in the art, however and would have been obvious to one of ordinary skill in the art.
Thus, one of ordinary skill in the art would have recognized that using a container would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify Kraus to obtain the invention as specified in the claim for the expected benefit of providing a housing for water to be at the ready.
Morris et al (US 10,076,733) additionally teaches a chemical injector. “The spray bar 310 applies liquid, such as water, friction reducers, fracturing fluid, and/or other chemical and additives used to produce fracturing fluid, to moisturize the wet fracturing sand held within the surge tank 122.” Column 9, Lines 50-53)
Therefore it would have been obvious to modify Kraus as taught by Morris further comprising a chemical injector, to obtain the invention as specified in the claim for the expected benefit of producing a desired fracturing fluid that was ideal for the particular environmental conditions. 

As concerns claim 9, Klaus discloses the misting system of claim 1, however fails to specify wherein the spray head assembly includes a tubular body.
Morris (US 10,076,733) however teaches a system having a spray head assembly, wherein the spray head assembly includes a tubular body (310) in a geometric shape commensurate with a pattern covering the discharge area, and a plurality of spray heads being mounted on the tubular body, the spray heads being arranged to emit water over the pattern.  
Therefore it would have been obvious to modify Klaus as taught by Morris to obtain the invention as specified in the claim for the expected benefit of using known spray head configurations to achieve an expected result. 

As concerns claim 10, the combination discloses the misting system of claim 9, wherein the tubular body is in the geometric shape of a bar (Morris - 310).  

As concerns claim 11, the combination of Kraus in view of Morris discloses the misting system of claim 9, however fails to specify wherein the tubular body is in the geometric shape of an arc.  
The alteration of the geometric shape of the tubular body to be an arc is considered to be within the level of ordinary skill in the art.
The examiner takes official notice that it is old and well known in the art to alter a shape of an element for a mere change of shape that does not alter the functionality of the element.
Therefore it would have been obvious to modify the combination as taught by official notice to obtain the invention as specified in the claim including the shape change from the bar to an arc. 


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Morris and further in view of Vasquez et al (US 10,107,935).
As concerns claim 5, Kraus in view of Morris discloses the misting system of claim 4, however fails to specify wherein the chemical material includes at least one chemical selected from the group consisting of antifreeze and rust preventative.  
Use of antifreeze with proppant is taught by Vasquez et al (US 10,107,935): “The treatment fluids used in accordance with the methods of the present disclosure optionally may comprise any number of additives. Examples of such additional additives include, but are not limited to… proppant particulates, … antifreeze agents, and the like.” Column 4, Lines 28-44)
Therefore it would have been obvious to modify the combination as taught by Vasquez to include the use of antifreeze agents to obtain the invention as specified in the claim for the expected benefits of using known additives to promote more efficient well operations. 

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of West (US 4,448,535).
As concerns claim 6, Kraus discloses the misting system of claim 2, however fails to specify wherein the means for conveying water further comprises a pump for pressurizing the water in the tubular member.  
West (US 4,448,535) teaches the concept of providing a pump (14) for pressurizing water coming out of a nozzle (40). 
Therefore it would have been obvious to modify Kraus as taught by West to obtain the invention as specified in the claim for the expected benefit of using commonly found elements (i.e. pumps) to control the flow of water through the nozzles. 

As concerns claim 7, the combination discloses the misting system of claim 6, including a valve for adjusting pressure in the tubular member downstream of the pump for control of flow rate through the spray head assembly.  
West (US 4,448,535) teaches the concept of providing valves (not shown, but controlled by control panel and station 29) which are “provided for controlling the operation of the equipment”. (Column 3, Lines 50-52)

As concerns claim 8, the combination discloses the misting system of claim 7, wherein the pump is powered by a power take off from the conveyor system.  (West -“The truck is provided with an engine, which may also be used for propulsion purposes, or which may be used only for powering the equipment just described.” Column 2, Lines 32-44)

Claim(s) 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Weaver et al (WO 2016/093835).
As concerns claim 12, Kraus discloses the misting system of claim 1, however fails to specify wherein the spray head assembly contains an air supply and at least one atomizing spray head.  
(Weaver WO 2016/093835) discloses an atomizer for atomizing a chemical additive to proppant. Paragraph [0023]; Figure 4)
Therefore it would have been obvious to modify Kraus as taught by Weaver to obtain the invention as specified in the claim, for the expected benefit of more efficiently bonding the fluid spray with the falling particles. 

As concerns claims 13-18, the combination of Kraus in view of Weaver discloses the misting system of claim 12, however fails to specify a rate at which water is emitted.
The Examiner takes Official Notice that adjusting a flow rate to an optimum workable value is old and well known in the art.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It is considered that providing a flow rate of:
	from 0.03 to 0.25 gallons per minute, from 0.05 to 0.5 gallons per minute,
from 0.5 to 1.5 gallons per minute, from 0.7 to 7 gallons per minute,
from 1.3 to 13 gallons per minute, or from 10 to 30 gallons per minute would have been a mere design choice that was well within the level of ordinary skill.
Therefore it would have been obvious to modify the flow rate of the spray head assembly as taught by Official Notice to obtain the invention as specified in the claim for the expected benefit of providing the necessary amount of water to effectively wet the proppant as it was moving to its next location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679